DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 8-10,  and 13-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 20080081558 by Dunko et al. in view of U.S. PG Pub No. 20110210831 by Talty et al. and further view of U.S. PG Pub No. 20130238702 by Sheth et al.
As to Claim 1 Dunko teaches a control system, comprising:
a processor [Dunko, Para 18, Control circuit 14 comprises a processor] configured to: 
automatically switch an output destination of content [Dunko, Para 20, Playback handover based on a single touch which is defined as placing NFC devices in close proximity for enabling data transfer, hence automatically switching an output destination of content], reproduced by a communication device [Dunko, Para 25, Mobile communication device 10], from the communication device to a first device [Dunko, Para 25, Target playback device 12], in response to the communication device being brought within a threshold distance of the first device a first time [Dunko, The playback devices handover playback from one device to another as disclosed in Para 3 AND when the user comes into proximity of a fixed stereo system in the user 's home or car, playback of the music is handed over to the home or car stereo system or 
in a case where the output destination of the content was previously switched from the communication device to the first device, automatically switch the output destination of the content back from the first device to the communication device in response to the communication device being brought within the threshold distance of the first device a second time [Dunko, Para 30 and Para 34, whichever device that is in the playback mode, transfers the playback information to the other device upon touching/close proximity. Therefore, the handover between the two devices is bi-directional (as shown in Fig. 1) allowing for changing the playback device from device 10 (communication device) to device 12 (playback/content output device) or vice versa when the two devices are brought within proximity of each other].
Dunko does not teach receive, from a Near Field Communication (NFC) tag associated with the first device, address information of the first device. 
However in analogous art, Talty teaches receiving, from a Near Field Communication (NFC) tag [Talty, Para 34, NFC Tag 88] associated with a device [Talty, Para 34, Device 86], address information of the device [Talty, When the user brings the communication device into the close proximity of the NFC tag, the tag becomes activated and then the address, identification address, or other information required for device pairing for the device 86 is transferred from the NFC tag to the first communications device as disclosed in Fig. 8 and Para 34].

The combination of Dunko and Talty does not teach the switch of the output destination of the content is based on the address information of the first device that reproduces the content.
However in analogous art, Sheth teaches switching the output destination of a content based on the address information [Sheth, Para 77-78, MAC address] of a device that reproduces the content [Sheth, The application configures the mobile device as a WFD source as disclosed in Para 28 AND the values associated with the access attribute may comprise an identifier of a device such as an IP address, Machine Access Control (MAC) address or another hardware that identifies a particular device as disclosed in Para 77-78].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Dunko and Talty such that the switch of the output destination of the content is based on the address information of the first device that reproduces the content as taught by Sheth in order to improve user experience when transferring media data from their wireless source device to a wireless sink device.
Claim 2 Dunko teaches the control system as recited in claim 1, wherein the content is stored in the communication device [Dunko, Para 17, Storage device 24 stores audio and video works].
As to Claim 3 Dunko teaches the control system as recited in claim 1, wherein the control system is included in the communication device [Dunko, Para 17, Playback device comprises a control circuit 14].
As to Claim 6 Dunko teaches the control system as recited in claim 1, wherein output of the content is based on a state of the communication device [Dunko, Para 15, When the user comes into proximity of a fixed stereo system in the user’s home or car, the user can hand over playback of the music to the home or car stereo system, hence output of content being based on the proximity of the communication device to a playback device].
As to Claim 8 Dunko teaches the control system as recited in claim 1, wherein, based on the communication device that is within the threshold distance of the first device, the processor is further configured to enable the wireless communication with the first device [Dunko, Para 20, The communication interface 18 preferably comprises a short-range Wireless interface that enables the transfer of data between playback devices 10, 12, wherein when the user comes into proximity of a fixed stereo system in the user’s home or car, the user hands over playback of the music to the home or car stereo system as disclosed in Para 15].
As to Claim 9 Dunko modified by Talty teaches the control system as recited in claim 1, 
wherein the processor is further configured to transmit activation information to activate a Near Field Communication (NFC) tag [Talty, Para 34, NFC tag 88] associated with the first device [Talty, Para 34, Device 86], and 

As to Claim 10 Dunko modified by Talty teaches the control system as recited in claim 1, further comprises at least one of an NFC reader or an NFC writer [Talty, Fig. 7, NFC reader/writer].
As to Claim 13 Dunko modified by Sheth teaches the control system as recited in claim 1, wherein the control system is paired with the first device based on the switch of the output destination [Sheth, The application configures the mobile device as a WFD source as disclosed in Para 28 and the values associated with the access attribute may comprise an identifier of a device. For instance, the device identifier may comprise an IP address, Machine Access Control (MAC) address or another hardware that identifies a particular device as disclosed in Para 77-78].
As to Claim 14 Dunko modified by Sheth teaches the control system as recited in claim 1, wherein the switch of the output destination further comprises generation of a pairing notification image by the communication device [Sheth, The source device 120 and sink device 160 negotiate capabilities through a sequence of messages as disclosed in Fig 7A and corresponding text and Para 140-142 and Para 99 and the sharing application may authenticate a user of the device using a variety of different authentication mechanism such as requesting the device user to enter a username and a password in the corresponding fields displayed to the user as disclosed in Para 79].
Claim 15 Dunko modified by Sheth teaches the control system as recited in claim 1, wherein the switch of the output destination further comprises establishment of a wireless communication path between the control system and the first device [Sheth, The medial sharing application initiates a session and connects with the sink device and allows the one or more users of the device to select content to watch, listen as disclosed in Para 25 and Para 28].
As to Claim 16 Dunko modified by Sheth teaches the control system as recited in claim 15, wherein the switch of the output destination further comprises generation of a connection notification image by the communication device [Sheth, The source device 120 and sink device 160 negotiate capabilities through a sequence of messages as disclosed in Fig 7A and corresponding text and Para 140-142 and Para 99 and the sharing application may authenticate a user of the device using a variety of different authentication mechanism such as requesting the device user to enter a username and a password in the corresponding fields displayed to the user as disclosed in Para 79, and the source device provides the sink device with a playlist which is displayed to the user, thus confirming connection, to allow the user to select media for streaming as disclosed in Para 24-41].
As to Claim 17 Dunko modified by Sheth teaches the control system as recited in claim 1, wherein the switch of the output destination occurs based on a response of a user of the communication device to a confirmation dialog image displayed on the communication device [Sheth, The source device 120 and sink device 160 negotiate capabilities through a sequence of messages as disclosed in Fig 7A and corresponding text and Para 140-142 and Para 99 and the sharing application may authenticate a user of the device using a variety of different 
As to Claim 18 Dunko modified by Sheth teaches the control system as recited in claim 1, wherein the communication device is configured to display an indication of the output destination [Sheth, The source device 120 and sink device 160 negotiate capabilities through a sequence of messages as disclosed in Fig 7A and corresponding text and Para 140-142 and Para 99 and the sharing application may authenticate a user of the device using a variety of different authentication mechanism such as requesting the device user to enter a username and a password in the corresponding fields displayed to the user as disclosed in Para 79 and responsive to receiving user input, the sink device may transmit the user input back to the source device as disclosed in Para 35].
As to Claim 19 Dunko teaches a content presentation method, comprising:
automatically switching an output destination of content [Dunko, Para 20, Playback handover based on a single touch which is defined as placing NFC devices in close proximity for enabling data transfer, hence automatically switching an output destination of content], reproduced by a communication device [Dunko, Para 25, Mobile communication device 10], from the communication device to a first device a first time [Dunko, Para 25, Target playback device 12], in response to the communication device being brought within a threshold distance of the first device [Dunko, The playback devices handover playback from one device to another as disclosed in Para 3 and when the user comes into proximity of a fixed stereo system in the user 's home or car, playback of the music is handed over to the home or car stereo system or when the user leaves the user’s home or exits a car, playback of the music is handed over to the 
Dunko does not teach receiving, from a Near Field Communication (NFC) tag associated with the first device, address information of the first device. 
However in analogous art, Talty teaches receiving, from a Near Field Communication (NFC) tag [NFC tag 88] associated with a device [Device 86], address information of the device [Talty, When the user brings the communication device into the close proximity of the NFC Tag , the tag becomes activated and then the address, identification address or other information required for device pairing for the device 86 is transferred from the NFC tag to the first communications device as disclosed in Fig. 8 and Para 34].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Dunko to receive, from a Near Field Communication (NFC) tag associated with the first device, address information of the first device as taught by Talty in order 
The combination of Dunko and Talty does not teach the output destination of the content is switched based on the address information of the device that reproduces the content.
However in analogous art, Sheth teaches switching the output destination of a content based on the address information [Sheth, Para 77-78, MAC address] of a device that reproduces the content [Sheth, The application configures the mobile device as a WFD source as disclosed in Para 28 AND the values associated with the access attribute may comprise an identifier of a device such as an IP address, Machine Access Control (MAC) address or another hardware that identifies a particular device as disclosed in Para 77-78].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Dunko and Talty such that the output destination of the content is switched based on the address information of the device that reproduces the content as taught by Sheth in order to improve user experience when transferring media data from their wireless source device to a wireless sink device.
As to Claim 20 Dunko teaches a non-transitory computer-readable medium having stored thereon computer executable instructions that, when executed by a processor [Dunko, Para 18, 
automatically switching an output destination of content [Dunko, Para 20, Playback handover based on a single touch which is defined as placing NFC devices in close proximity for enabling data transfer, hence automatically switching an output destination of content], reproduced by a communication device [Dunko, Para 25, Mobile communication device 10], from the communication device to a first device [Dunko, Para 25, Target playback device 12], in response to the communication device being brought within a threshold distance of the first device a first time [Dunko, The playback devices handover playback from one device to another as disclosed in Para 3 and when the user comes into proximity of a fixed stereo system in the user 's home or car, playback of the music is handed over to the home or car stereo system or when the user leaves the user’s home or exits a car, playback of the music is handed over to the portable audio player as disclosed in Para 15], and wherein a generation of a notification by the communication device is performed in response to the switch of the output destination [Dunko, Fig. 3], and in a case where the output destination of the content was previously switched from the communication device to the first device, automatically switching the output destination of the content back from the first device to the communication device in response to the communication device being brought within the threshold distance of the first device a second time [Dunko, Para 30 and Para 34, whichever device that is in the playback mode, transfers the playback information to the other device upon touching/close proximity. Therefore, the handover between the two devices is bi-directional (as shown in Fig. 1) allowing for changing the 
Dunko does not teach receiving, from a Near Field Communication (NFC) tag associated with the first device, address information of the first device. 
However in analogous art, Talty teaches receiving, from a Near Field Communication (NFC) tag [Talty, Para 34, NFC Tag 88] associated with a device [Talty, Para 34, Device 86], address information of the device [Talty, When the user brings the communication device into the close proximity of the NFC tag, the tag becomes activated and then the address, identification address, or other information required for device pairing for the device 86 is transferred from the NFC tag to the first communications device as disclosed in Fig. 8 and Para 34].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Dunko to receive, from a Near Field Communication (NFC) tag associated with the first device, address information of the first device as taught by Talty in order to benefit from the low power consumption of NFC communications and the security provided by the short range of NFC communication when transmitting address and authentication information which reduces probability of an unauthorized device receiving the address and authentication information, while also allowing convenient access to content between devices with NFC reader/writer capability, even when one of the devices is designed to normally remain in silent mode which also reduces power consumption.
The combination of Dunko and Talty does not teach the output destination of the content is switched based on the address information of the device that reproduces the content.

It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Dunko and Talty such that the output destination of the content is switched based on the address information of the device that reproduces the content as taught by Sheth in order to improve user experience when transferring media data from their wireless source device to a wireless sink device.
As to Claim 21 Dunko modified by Sheth teaches the control system as recited in claim 1, wherein: the notification comprises an enabling notification image comprising text information, and the notification indicates that wireless communication between the communication device and the first device is enabled [Sheth, The source device 120 and sink device 160 negotiate capabilities through a sequence of messages as disclosed in Fig 7A and corresponding text and Para 140-142 and Para 99 and the sharing application may authenticate a user of the device using a variety of different authentication mechanism such as requesting the device user to enter a username and a password in the corresponding fields displayed to the user as disclosed in Para 79, and the source device provides the sink device with a playlist which is displayed to the user to allow the user to select media for streaming as disclosed in Para 24-41].
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 20080081558 by Dunko et al. in view of U.S. PG Pub No. 20110210831 by Talty et al. and further view of U.S. PG Pub No. 20130238702 by Sheth et al. and U.S. PG Pub No. 20120028575 by Chen.
As to Claim 11 Dunko modified by Talty and Sheth teaches the control system as recited in claim 1,
The combination of Dunko, Talty and Sheth does not teach wherein, based on the communication device that is within the threshold distance of the first device, a power supply of the first device is turned on. 
However in analogous art, Chen teaches wherein, based on the communication device that is within the threshold distance of the first device, a power supply of the first device is turned on [Chen, Para 30, Upon detecting the wireless signal transmitted from the NFC reader, the power supply control apparatus turns on the switch to provide power from the battery of the communication apparatus to the NFC device].
It would have been obvious to one of ordinary skill in the art at the time invention was made to modify the system of Dunko modified by Talty and Sheth such that wherein, based on the communication device that is within the threshold distance of the first device, a power supply of the first device is turned on as taught by Chen in order to improve power consumption since allowing a device to be dormant except when in proximity to another device for the purpose of communicating results in less power being consumed, which would be beneficial in case of devices having a finite power source such as a battery typically used in portable devices  [Chen, Para 15, 30].
Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive. Please refer to advisory action dated 05/10/2021 for detailed response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646